Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-14-00566-CR

                                        IN RE Joe L. MARTINEZ

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 3, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 8, 2014, relator filed a pro se petition for writ of mandamus seeking an order

directing the trial court to rule on a motion to dismiss in the underlying criminal proceeding.

           When a motion is properly filed and pending before a trial court, the act of giving

consideration to and ruling upon that motion is a ministerial act and mandamus may issue to

compel the trial judge to act. See Ex parte Ybarra, 149 S.W.3d 147, 148-49 (Tex. Crim. App.

2004); see also Safety-Kleen Corp. v. Garcia, 945 S.W.2d 268, 269 (Tex. App.—San Antonio

1997, orig. proceeding) (holding a trial court is required to consider and rule upon a motion within

a reasonable time). Several factors may be considered in determining whether the trial court has

unnecessarily delayed a ruling, including the trial court’s actual knowledge of the motion, its overt



1
 This proceeding arises out of Cause No. 2011CR6926, styled The State of Texas v. Joe L. Martinez, pending in the
437th Judicial District Court, Bexar County, Texas, the Honorable Lori I. Valenzuela presiding.
                                                                                       04-14-00566-CR


refusal to act on it, the state of the court’s docket and the existence of other judicial and

administrative matters requiring the court’s attention. Ex parte Bates, 65 S.W.3d 133, 135 (Tex.

App.—Amarillo 2001, orig. proceeding); see also In re Gallardo, 269 S.W.3d 643, 645 (Tex.

App.—San Antonio 2008, orig. proceeding).

       The relator has the burden of providing this court with a record sufficient to establish a

right to mandamus relief including, in a case such as this, that the trial court was made aware of

the motion and that the motion has awaited disposition for an unreasonable period of time. See

TEX. R. APP. P. 52.3(k)(1)(A), 52.7(a) (“Relator must file with the petition [ ] a certified or sworn

copy of every document that is material to the relator’s claim for relief and that was filed in any

underlying proceeding”); In re Mendoza, 131 S.W.3d 167, 167-68 (Tex. App.—San Antonio 2004,

orig. proceeding).

       Relator has not provided this court with a record sufficient to establish his claim for relief.

Although a copy of a “Motion for Speedy Trial” was attached to the mandamus petition, which

relator asserts was filed in February 2014, the record does not establish that the motion has been

filed with the district clerk, that the trial court has been made aware of the motion or that the trial

court has expressly refused to rule on it. Gallardo, 269 S.W.3d at 645. Relator provides no copy

of a motion to dismiss, which relator contends was filed in March 2014. Although relator requests

an order from this court directing the trial court to rule on a motion to dismiss, the record does not

establish that such a motion has been filed with the district clerk, that the trial court has been made

aware of the motion or that the trial court has expressly refused to rule on it. Id. We conclude

Martinez has not shown himself entitled to mandamus relief on this record. Accordingly, the

petition for writ of mandamus is denied.

                                                   PER CURIAM

DO NOT PUBLISH
                                                 -2-